Citation Nr: 0506005	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied a compensable 
rating for bilateral hearing loss.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2004.  The record 
was left open for a period of 60 days so that the veteran 
could submit additional evidence.  However, no additional 
evidence was received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran has level II hearing in both ears; an 
exceptional pattern of hearing loss has not been shown.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in November 2002 apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for an increased rating for his service-connected 
bilateral hearing loss.  The correspondence also apprised him 
as to which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession, pertinent to the appeal, to 
VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  
It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
See Pelegrini v. Principi, 18 Vet. App. 1112 (2004), 
(Pelegrini II).  However, here, the veteran's initial 
notification letter was sent in November 2002, and the claim 
was initially denied in March 2003.  Hence, there has been no 
Pelegrini II violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment and 
examination reports, VA treatment and examination reports, 
and lay statements from members of the veteran's family.  The 
veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in December 2004.  
He was provided an additional 60 days from the date of the 
hearing to submit additional evidence; however, no further 
records were received.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further available evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the issue addressed in this decision.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
the issue addressed in this decision.  

II.  Increased (Compensable) Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2004).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's bilateral hearing loss is currently rated 
noncompensable under Diagnostic Code 6100.  Evaluations of 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85 Diagnostic Code 6100 (2004).  

Table VIa is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2004).  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2004).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In an August 2001 Medical Examination Report for Commercial 
Driver Fitness Determination, the veteran responded that he 
did not have any problems with loss of hearing.  

A private audiogram was performed in August 2001.  The 
decibel thresholds reported were 10, 10, 5, 70, and 75 in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively; and 15, 5, 15, 75, and 80 in the left ear.  

Upon VA audiology examination in March 2003, pertinent pure 
tone thresholds, in decibels, were 10, 10, 75, and 85 in the 
right ear; and 15, 10, 75, and 80 in the left ear at 1000, 
2000, 3000 and 4000 Hertz, respectively.  Pure tone threshold 
levels averaged 45 decibels for the right ear and 43 decibels 
for the left ear.  Speech audiometry testing revealed speech 
recognition ability of 88 percent in the right ear and of 88 
percent in the left ear.  The diagnosis was moderate, 
bilateral sensorineural hearing loss.  

The veteran submitted statements from his former spouse, 
daughters and a friend in September 2003.  They related that 
the veteran had difficulty hearing them in normal 
conversations unless he was looking directly at them and 
could see his lips.  They remarked that he listened to the 
television with the volume turned up very high so he could 
hear it, and they had to yell in order to be heard by him.  
His difficulty with hearing increased in places where there 
was background noise.  

In December 2004, the veteran testified that he believed the 
test VA conducted to be artificial in nature because he was 
in a quiet room.  It did not reflect the difficulties that he 
had in real life, particularly when there was background 
noise.  He indicated that his family and friends commented on 
his hearing impairment, and that his impaired hearing had 
affected his social life and daily activities.  He reported 
difficulty understanding what people were saying and 
constantly having to have things repeated for him.  He 
indicated he sometimes had difficulty hearing someone on the 
radio while he was driving if someone was speaking to him.  
He stated that his employer had not found that he had not 
satisfactorily performed his duties due to hearing loss.  

Pursuant to 38 C.F.R. § 4.85, the veteran's hearing 
impairment translates to Level II hearing in each ear, and 
results in a noncompensable rating for under Diagnostic Code 
6100.  Furthermore, an exceptional pattern of hearing loss 
was not demonstrated.  The Board acknowledges the veteran's 
complaints regarding his difficulty hearing; however, based 
on the application of the rating criteria to the audiometric 
evidence, a compensable disability rating for bilateral 
hearing loss may not be granted.  See Lendenmann, supra.  
Consequently, the Board concludes that the veteran's service-
connected bilateral hearing loss is appropriately rated as 
noncompensable.  

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's bilateral hearing 
loss on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's hearing loss has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that hearing loss alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2004).  

Accordingly, the preponderance of the evidence is against the 
claim for a higher rating for bilateral hearing loss.  See 
Alemany, supra.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

A compensable rating for bilateral hearing loss is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


